Citation Nr: 0919975	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-22 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a lung disorder, 
possibly lung cancer, to include as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from June 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  This case was previously before the Board 
in July 2008 at which time it was remanded for more 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the 
Board may proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).  


FINDING OF FACT

There is no evidence of a lung disorder in service, or within 
one year after service, and no competent medical evidence 
linking the Veteran's current lung disorder with his period 
of service to include his presumed exposure to herbicides.


CONCLUSION OF LAW

Service connection for a lung disorder is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's claim that he suffers 
from a lung disorder as a result of his service with the 
United States Army from June 1970 to January 1972.  
Specifically, the Veteran contends that his lung disorder may 
be lung cancer which is a presumptive disease, given the 
Veteran's presumed exposure to herbicides in Vietnam.      

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more 
than one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. § 1116(f).  Furthermore, VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; Non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma); Chronic leukocytic leukemia; and, AL 
Amyloidosis.  38 C.F.R. § 3.309(e).  

Analysis

The Veteran's service treatment records are negative for a 
lung disorder in service. Both the April 1970 enlistment 
examination and January 1972 separation examination show 
normal "lungs and chest."  An August 1976 retention 
examination report also shows normal "lungs and chest" and 
in a August 1976 "Report of Medical History" the Veteran 
checked "no" when asked if he suffered from "pain or 
pressure in chest."  

The earliest evidence of a lung disorder is a private 
treatment record dated in November 1987.  An undated private 
treatment report shows a history of a "neoplasm" in the 
Veteran's right upper lung on several chest X-rays, dating 
back to November 1987, with some evidence of increasing size.  
This report also shows that the Veteran underwent 
bronchoscopy with biopsy and washings in November 1987, with 
negative results.  The Veteran had another computed 
tomography (CT) scan performed in December 1992, without 
significant change or differentiation in the mass size or any 
calcification or necrosis.  

The Veteran was afforded a VA examination in December 2003.  
At that examination, the Veteran reported a history of a 
right upper lobe mass since 1984.  The examiner ordered a 
radiograph of the Veteran's chest and a pulmonary function 
test.  The radiograph showed a right upper lobe large 
pleural-based mass that does not cause deformities or other 
abnormalities of either the surrounding lung, parenchyma, or 
adjoining osseous structures.  The report also stated that, 
based on radiographs alone, metastatic disease is also a 
possibility.  It is imperative that old radiographs, two 
years old or older are compared side by side with the current 
study.  Without this, despite the given patient history, a 
contrast computed tomography (CT) scan was recommended.  
January 2004 results from a pulmonary function test were 
normal and a subsequent X-ray report dated in November 2004 
continued to show pleural based mass.
.
In the July 2008 remand, the Board noted that the Veteran 
served in Vietnam from June 1970 through January 1972 and is 
therefore presumed to have been exposed to herbicides.  The 
Board also noted that if it is shown that the Veteran has 
lung cancer, a presumptive disease under 38 C.F.R. § 
3.309(e), he will be entitled to service connection for this 
disorder.  Because the December 2003 radiograph showed 
"possible metastatic disease" and recommended that old 
radiographs, two years old or older, be compared side by side 
with the current study, or alternatively, a contrast CT and 
neither of these things were done, the Board remanded the 
claim so that the Veteran could be afforded another 
examination to see if his right lung mass has grown, and 
whether he has lung cancer.

Pursuant to the July 2008 remand, a VA examination was 
scheduled for October 2008 and the Veteran was provided 
notice of this examination in August 2008.  In the notice 
letter, the Veteran was informed of the time and place of the 
examination and further notified that failure to report may 
result in disallowance of the claim.  The Veteran failed to 
report to this examination and did not explain his absence or 
request a new examination.  The notice letter was not 
returned to the RO as undeliverable.  

The Board finds that the preponderance of the evidence is 
against the claim of service connection for a lung disorder 
on a presumptive basis.  Though the Veteran served in the 
Republic of Vietnam during the Vietnam War and is therefore 
presumed to have been exposed to Agent Orange during service, 
the Board observes that the Veteran has not been diagnosed 
with lung cancer or any other disorder for which a 
presumption based on herbicide exposure is warranted under 
section 3.309(e).  

The claim is also denied on a direct basis.  First, there is 
no evidence of a lung disorder in service.  As above, both 
the enlistment and separation examination showed normal lungs 
and chest.  Additionally, the Veteran had his lungs and chest 
examined during a retention examination four years after 
service separation, but he denied any "pain or pressure in 
chest" at the examination and physical examination of the 
"lungs and chest" was normal.  Furthermore, there is no 
record of a lung disorder until November 1987, approximately 
15 years after service.  Such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, 
there is no medical evidence in the record that links any 
current skin disorder to an incident of the veteran's active 
military service.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a lung disorder. As the evidence 
is not in relative equipoise, the benefit of the doubt rule 
does not apply. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Complete notice was sent in January 2005, March 2006 and July 
2006; the claim was readjudicated in a February 2009 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  In July 2006, the Veteran 
responded to the July 2006 notice and indicated that he had 
no other information or evidence to submit to substantiate 
his claim.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran a 
physical examination and attempted to obtain a medical 
opinion as to the etiology and severity of the Veteran's lung 
disorder.  While the Veteran was scheduled for an additional 
VA examination for October 2008 he failed to report to this 
examination and the duty to assist is not a one-way street. 
Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd 
v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot 
passively wait for help from VA).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for a lung disorder is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


